ALLOWANCE

Response to Preliminary Amendment
Applicant's preliminary amendments filed on 1/5/2022 and 1/19/2022 have been entered.  Claim 1 has been cancelled.  Claims 2-23 have been added.  Claims 2, 12, 16, having been subsequently amended and claim 5 having subsequently been cancelled.  Claims 2-4 and 6-23 are still pending in this application, with claims 2 and 16 being independent.
	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 1/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10989371,  US 10962182, US 10845036, and US 10697598 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
John Fonder #60557 on 1/21/2022.
The application has been amended as follows: 
Claim 2 three lines from the end now reads, “mechanically and electrically joined, and”
Claim 16 las line now reads, “illumination device, and 
wherein the third wire is a boost line configured to connect to a voltage source so as to increase a voltage applied to each illumination device of the plurality of illumination devices.

Allowable Subject Matter
Claims 2-4 and 6-23 are allowed.
The following is an examiner’s statement of reasons for allowance: similar to the reasons for allowance as they apply to the US patents corresponding to the Terminal Disclaimer as discussed above, the prior art of record fails to disclose or render obvious in particular the details of the lighting devices and their structural association to the first, second, and third wires, the third wire being a boost line configured to connect to a voltage source so as to increase a voltage applied to each illumination device of the plurality of illumination devices as called for in the claimed combination of independent claims 2 and 16.  The closest document, namely Plavnicky (US 10,663,123) teaches first through third wires and the illumination devices, but again fails to disclose or render obvious the third wire being a boost line configured to connect to a voltage source so as to increase a voltage applied to each illumination device of the plurality of illumination devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896